DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 5, and 8-11 is/are rejected under 35 U.S.C. 103 as obvious over CN205902241 ('241), as understood from the translation of the abstract, in view of Lochbihler (US 2017/0217242 A1) and Aoki et al. (US 2013/0120835 A1) (“Aoki”).  
With respect to claim 1, '241 discloses a structure of a texture comprising a plurality of distributed short ribs – short ribs have been interpreted as “short line structures” – and a gap formed between adjacent short ribs (Figs. 2c, 4-5, translation of the abstract ), one short rib being offset with respect to the other (Fig. 2c).
'241 discloses the rib corresponding to a short line structure of the plurality of short line structures includes a top plane and a side surface surrounding the top plane (Figs. 4 and 5), but is silent with respect to the side surface being an arc-shaped surface, the gap being formed as an optical structure by connecting the arc-shaped surface of two adjacent short line structures.   Lochbihler discloses a structure of a texture, the structure including ribs including top planes and side surfaces being arc-shaped surfaces, and a gap being formed by connecting the arc-shaped surface of two adjacent side surfaces, the structure having desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the side surfaces of the ribs of '241 being arc-shaped to obtain specific optical effects.
The references are silent with respect to at least two short ribs forming included angles a and b with a horizontal direction, the included angle a being not equal to the included angle b, of which one short rib - one short line structure – is being deflected and/or offset with respect to the other.  Aoki discloses a structure of a texture, wherein at least two short ribs – there are ridge lines formed between the neighboring concave shapes – form included angles a and b with a horizontal direction, the included angle a not equal to the included angle b – the ridge lines form arcs in Fig. 17, and thus, they form different included angles with a horizontal direction - one short line structure being offset with respect to the other – also shown in Fig. 17 (abstr., 0009, 0062, 0074, Fig. 17).  The texture provides for special reflection characteristics of a screen comprising the structure (abstr., 0009).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the included angles a and b of short ribs of '241 with a horizontal direction, '241 disclosing one short line structure being offset with respect to the other (Fig. 2c), wherein the included angle a is not equal to the included angle b, as disclosed in Aoki, to obtain special reflection characteristics of the structure.
Regarding claim 4, '241, Lochbihler and Aoki teach the structure of claim 3.  '241 discloses the plurality of short ribs arranged in an array (Fig. 2c), but is silent with respect to the short ribs in the same row being deflected and the deflection angle increasing or decreasing.  Aoki discloses the plurality of short ribs being deflected, the deflection angle decreasing or increasing, depending on the direction of deflection (Fig. 17).
As to claim 5, '241, Lochbihler and Aoki teach the structure of claim 4.  Aoki discloses a region in the same row, in which the deflection angles of the short ribs change in an equal difference manner (Fig. 17).
As to claim 8, '241, Lochbihler and Aoki teach the structure of claim 1.  '241 teaches the top plane of a short rib is a rectangle (Fig. 2c).  Aoki discloses a structure of a texture, wherein at least two short ribs – there are ridgelines formed between the neighboring concave shapes - are being deflected from the intersection point of the two diagonals of the rectangle – implied (Fig. 17).  The texture provides for special reflection characteristics of the screen comprising the structure (abstr., 0009).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have each short rib of '241 being deflected from the intersection point of the two diagonals of the rectangle, to obtain special optical characteristics.
With respect to claim 9, '241, Lochbihler and Aoki teach the structure of claim 8.  Fig. 17 of Aoki implies that the distances between the intersection points of adjacent short ribs are equal.
As to claim 10, '241, Lochbihler and Aoki teach the structure of claim 1.  '241 discloses the top plane of each short rib is a rectangle wherein the length of the rectangle is constant (Fig. 2c), but is silent with respect to the width of the rectangle being varied.
Lochbihler discloses a structure of a texture, the structure including ribs including top planes wherein the width of the ribs vary (abstr., 0069, Fig. 2), the structure having a desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the width of the rectangles being varied to obtain specific optical effects.
As to claim 11, '241, Lochbihler and Aoki disclose the structure of claim 1.  Since the references teach the elements of the structure it would be expected that it can perform as intended, that is to present at least one light-shadow streak.

Claims 12-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over '241, Lochbihler and Aoki, and further in view of Nagahama et al. (US 2014/0293436 A1) (“Nagahama”).
With respect to claim 12, '241, Lochbihler and Aoki disclose an optical thin film having the structure of claim 1.  The abstract of '241 is silent with respect to a polymer layer on which the structure of the texture is formed.  Nagahama discloses an optical thin film having a texture – element 4 – wherein the optical thin film comprises a polymer layer – element 4 – on which the structure of the texture is formed (abstr., 0106, Fig. 1B).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the optical thin film of '241 comprising a polymer layer having the structure of the texture thereon, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 13, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  Nagahama teaches the polymer layer is a light-cured adhesive layer (0106).  '241 discloses the structure of a texture being a plurality of short ribs – plurality of short ribs interpreted as a plurality of short line structures - and the gaps between the short ribs (Figs. 2c, 3-6).  The claim defines the product by how the product is made, thus, claim 13 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (MPEP 2113).  In the instant case the recited steps imply the structure of claim 13.  The reference teaches the structure.
As to claim 14, '241, Lochbihler, Aoki and Nagahama teach the film of claim 13.  Nagahama teaches the light-cured adhesive layer being a UV adhesive layer (0106).
With respect to claim 15, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  Lochbihler discloses a structure of a texture, wherein two short ribs have a height difference of 40 nm, which is within the claimed range, the structure having a desired optical properties (abstr., 0077, Fig. 4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the height of the ribs in the film of '241 and Nagahama as disclosed in Lochbihler to obtain specific optical effects.
With respect to claim 18, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  Nagahama teaches the structure of the texture being covered by a reflective layer – element 3 (0046, Fig. 2), the reflective layer being covered by a colored layer – element 3 can be a laminated film combined with a functional layer such as a colored layer (0117, 0127, 0129), and a carrying layer provided on a side of the polymer layer opposite the structure of a texture – element 4a (0047, Fig. 2).
Regarding claim 19, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  '241 teaches an optical thin film which is a decorative film (title).
As to claim 20, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  '241 discloses an electronic device cover plate wherein the electronic device cover plate comprises an optical thin film (abstr.).


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over '241, in view of Lochbihler, Aoki, and Nagahama, and further in view of Ma et al. (US 2015/0191042 A1) (“Ma”).
With respect to claim 16, '241, Lochbihler, Aoki and Nagahama teach the film of claim 12.  '241 teaches the rib having a top plane, the top plane being a rectangle (Figs. 2c, 3-6), but the references are silent with respect to the length and the width of the rectangle.    
Ma discloses a decorative laminate (abstr.) having a texture including short ribs, the short ribs having a width within the claimed range (0020).  Ma does not disclose the length of the short rib as recited in the claim, but changes in size are within the purview of a person skilled in the art (MPEP 2144.05).
Regarding claim 17, '241, Lochbihler, Aoki, Nagahama and Ma teach the film of claim 16.  '241 discloses a constant length of the rectangle, but the references are silent with respect to the width of the rectangle varying as recited in the claim.  Lochbihler discloses a structure of a texture, the structure including ribs including top planes wherein the width of the ribs vary (abstr., 0069, Fig. 2), the structure having a desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the width of the rectangles being varied as changes in size are within the purview of a person skilled in the art, to obtain specific optical effects (MPEP 2144.05).

Response to Arguments
Applicant’s arguments filed on May 23, 2022 have been fully considered.
The Applicant has argued Lochbihler and Aoki do not teach or suggest the features of the gap being formed as an optical structure by connecting the arc-shaped surfaces of two adjacent short line structures and at least two short line structures forming included angles a and b with a horizontal direction, the included angle a being not equal to the included angle b.  The Examiner notes Lochbihler discloses a structure of a texture, the structure including ribs including top planes and side surfaces being arc-shaped surfaces, and a gap being formed by connecting the arc-shaped surface of two adjacent side surfaces, the structure having desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4).  The second feature is taught by Aoki wherein Aoki discloses a structure of a texture, wherein at least two short ribs – there are ridge lines formed between the neighboring concave shapes – form included angles a and b with a horizontal direction, the included angle a not equal to the included angle b – the ridge lines form arcs in Fig. 17, and thus, they form different included angles with a horizontal direction - one short line structure being offset with respect to the other – also shown in Fig. 17 (abstr., 0009, 0062, 0074, Fig. 17).
The Applicant argued the trough directions of Lochbihler run either vertically or horizontally, thus, the short line structures of Lochbihler must also run horizontally or vertically.  The Examiner notes Lochbichler was cited for the teaching of a structure including short line structures wherein side surfaces are arc-shaped surfaces, and a gap is being formed by connecting the arc-shaped surfaces of two adjacent side surfaces, the structure having desired optical properties (abstr., 0066, 0067, 0073, Figs. 1-4), as discussed above, not for a teaching of included angles a and b with a horizontal direction, that are formed by the at least two short line structures.  
The Applicant further argued in Aoki there is no gap between the plurality of concave surface shapes 100a, and although in Fig. 17 there are spaces between the plurality of concave elements 100a, Aoki discloses in par. [0074] that in reality the concave shapes are close to each other, and thus, the Applicant argued, it would be impossible for those skilled in the art to conceive of setting short line structures between the plurality of concave shapes 100a, let alone how to set the short line structures.  The Examiner notes in par. [0074] Aoki discloses that the concave surface shapes 100a are close to each other, the minimum distance being approximately 100 µm.  Thus, the concave surface shapes do not contact each other, but are separated from each other by elements that were interpreted as corresponding to the short line structures, and which form included angles a and b with a horizontal direction, the included angle a not equal to the included angle b – the ridge lines form arcs as shown in Fig. 17, and thus, they form different included angles with a horizontal direction - one short line structure being offset with respect to the other – also shown in Fig. 17 (abstr., 0009, 0062, 0074, Fig. 17).  The Examiner notes it would be obvious to a person of ordinary skill in the art that in optical films lengths of features in a micrometer range are known in the art.
The Applicant argued the obviousness rejection of claim 1 is not supported as the Office has failed to consider the claimed invention as a whole, using hindsight reasoning.  The Examiner notes, the rejection addressed all of the elements of the structure of a texture of claim 1; "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783